El Juez Peestdente Se. del Toeío,
emitió la opinión del tribunal.
La cuestión fundamental envuelta en esta apelación es *702el alcance de una condena de “costas” en un procedimiento de injunction para recobrar la posesión.
Impuesto al demandado el pago de las “costas,” el de-mandante incluyó en su “memorándum” honorarios' de abo-gado. Sostuvo el demandado que dada la naturaleza especial del procedimiento, el término “costas” no podía enten-derse que incluía honorarios. La corte resolvió la cuestión fundamental suscitada en contra del demandado, limitándose a reducir la cuantía de los honorarios.
No conforme el demandado, apeló y alega que cuando se aprobó la ley que regula el procedimiento de injwnction seguido en este caso, — Ley No. 43 de 13 de marzo de 1913, enmendada en 14 de noviembre de 1917, — que ordena que se impongan “las costas” a la parte contra la cual se dictare sentencia, la Legislatura lo hizo con la intención de que no se comprendieran en las costas los honorarios de abogado pues conociendo como conocía la jurisprudencia de esta Corte Suprema establecida en el caso de Veve v. El Municipio de Fajardo, 18 D. P. R. 765, si su intención hubiera sido otra hubiera consignado expresamente en la ley las pala-bras honorarios de abogado.
No puede negarse mérito al argumento del apelante. Lo hemos considerado cuidadosamente, pero, pesadas todas las circunstancias, atendidos los términos de la ley y la juris-prudencia sentada, es necesario decidir que el criterio adop-tado por la corte de distrito no es erróneo.
Además de los casos generales que se estudian en el de Fragoso v. Marxuach, decidido el 25 de enero actual, (pág. 690) deben citarse el de Candal et al. v. Vargas et al., 29 D. P. R. 648, en el que se resolvió que “La concesión de costas y ho-norarios de abogado es materia de discreción judicial exclusi-vamente, aún en procedimientos especiales como la impugna-ción de elecciones,” y el de El Pueblo v. López, 30 D. P. R. 259, 260, en el que se dijo en el curso de la opinión, *703■“Nos sentimos obligados a declarar que esta^ — artículo 327 enmendado en 1917, — era una ley de aplicación general y que la intención de la Legislatura fué incluir todos los ca-sos en los cuales no aparecía claramente una intención dife-rente. ’ ’
En cuanto al conocimiento por parte de la Legislatura de la jurisprudencia de este tribunal, debe tenerse en cuenta que lo mismo que conocía el caso de Veve v. El Municipio de Fajardo, 18 D. P. R. 765, estaba enterada del de Brac v. Ojeda, 27 D. P. R. 658, contrario al de Veve, y no varió los términos de la ley.
Decidida la única cuestión envuelta, no impugnándose la cuantía de los honorarios finalmente fijados por la corte, debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.